Citation Nr: 1010485	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease, cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
warranted in this case.  In a November 2007 letter, the 
Veteran indicated that he had applied for benefits provided 
by the Social Security Administration (SSA) several years 
ago, but was denied.  He then stated that approximately one 
year later, he reapplied and was granted benefits.  However, 
no SSA records have been associated with the claims file.  
Further, the record is unclear whether or not the SSA records 
are relevant to the current issue on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are 
Social Security Administration (SSA) records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits must be requested and 
associated with the claims file before a decision can be 
issued on his claim.  

The Board finds no evidence that the RO has attempted to 
obtain the Veteran's SSA records.  Because the evidence of 
record is unclear as to the relevancy of the SSA records with 
regard to the current issue on appeal, the SSA records must 
be requested per VA's duty to assist.  See Golz v. Shinseki, 
No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

Additionally, the Board notes evidence of treatment for 
cervical and lumbar spine disability prior to service.  A 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, an October 1966 private treatment record by Dr. 
C. A. A. noted treatment for cervical neuritis and mild 
lumbosacral strain between 1965 and 1966.  Additionally, the 
record noted spinal x-rays taken in April 1965 showing left 
rotatory scoliosis of the lumbar spine.  Furthermore, the 
service treatment records show multiple notations regarding 
pre-service treatment for back and neck problems.  See 
November 1966 service entrance examination report and October 
1968 report of medical history.  The Veteran's November 1966 
induction physical examination did not however, indicate any 
disability at that time.  The Veteran's current lay 
statements indicate that his back problems began in the late 
1960s and have continued through the present.  Based on this 
evidence, the Board finds a VA examination necessary in order 
to determine whether the Veteran's cervical and/or lumbar 
spine disabilities pre-existed service and were aggravated by 
service, or are otherwise etiologically related to the 
Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
a copy of any relevant disability 
determinations it has rendered for the 
Veteran and all records upon which the 
decisions were based.  

2.  The RO/AMC should schedule the Veteran 
for a VA examination regarding his 
cervical and lumbar spine disabilities.  
The examiner should review the claims file 
prior to the examinations and answer all 
of the following questions with a full 
rationale provided for each answer.  

- Is there clear and unmistakable 
evidence that the Veteran's cervical 
and lumbar spine disabilities pre-
existed the Veteran's military service; 
    
- If so, is there clear and 
unmistakable evidence that the 
preexisting cervical and lumbar spine 
disabilities were aggravated during the 
Veteran's military service;  
    
- If the examiner finds that there is 
no clear and unmistakable evidence that 
a cervical and/or lumbar spine 
disability pre-existed military 
service, is it at least as likely as 
not otherwise etiologically related to 
the Veteran's military service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.

3.  After the above is completed, the 
RO/AMC should readjudicate the claim for 
entitlement to service connection for 
disabilities of the lumbar spine and the 
cervical spine.  If the claim is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
on this issue.  The RO/AMC should allow 
appropriate time for the appellant or his 
representative to respond to the SSOC and 
then return the matter to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

